

 
AMENDMENT No. 2 TO
 
SECURITIES ESCROW AGREEMENT
 


This Amendment No. 2 (“Amendment No. 2”) to the Securities Escrow Agreement
dated as of March 28, 2008 (the “Securities Escrow Agreement”) (as Amended by
the Amendment to Securities Escrow Agreement dated as of October 15, 2009, by
and among QKL Stores, Inc., a Delaware corporation (the “Company”), Vision
Opportunity China LP, a closed-ended investment company incorporated in
Guernsey, as representative of the Purchasers (the “Purchaser Representative”),
Winning State Investment Limited, a company organized in the British Virgin
Islands (the “Principal Stockholder”), and Loeb & Loeb, LLP (the “Escrow Agent”)
is made and entered into as of April 1, 2009.  Capitalized terms used but not
defined herein shall have the meanings set forth in the Securities Escrow
Agreement (as defined below).
 
WHEREAS, on January 1, 2009 the Company adopted the provisions of EITF 07-5,
“Determining Whether an Instrument (or Embedded Feature) Is Indexed to an
Entity’s Own Stock” (FASB ASC 815-40-15-5) FASB ASC Topic 815, “Derivatives and
Hedging (“ASC 815”) (collectively referred to as “ASC 815”) which will impact
the Company’s net income for 2009; and


 
NOW THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1. The parties hereto agree to amend paragraph (b) on page 2 of the Securities
Escrow Agreement as follows:
 
(b)  In 2009, without additional financing (i) Both Net Income, as defined in
accordance with US GAAP and reported by the Company in its audited financial
statements for 2009 (the “2009 financial statements”) and Cash from Operations,
as reported by the Company in the 2009 financial statements exceed $11.15
million and (ii) Earnings Per Share equal or exceed $0.27, such “Earnings Per
Share” to be calculated by dividing the lesser of Net Income and Cash from
Operations, as reported by the Company in the 2009 financial statements plus (a)
any amounts that may have been recorded as charges or liabilities on the 2009
financial statements due to the application of EITF No. 00-19 or ASC 815 that
are associated with (1) any outstanding Warrants of the Company issued in
connection with the Purchase Agreement or (2) any liabilities created as a
result of the Escrow Shares being released to any officers or directors of the
Company and (b) one time non-recurring cash expenses incurred by the Company
relating to the Offering and the Listing, including all legal and accounting
fees, SEC and FINRA filing fees, NASDAQ application and listing fees, printing
fees and road show expenses (“2009 Net Income”) by the then Outstanding Shares;
provided however that for the purposes of this paragraph, Outstanding Shares
shall exclude any shares issued by the Company in the Offering (the performance
thresholds set forth in (i) and (ii) above shall be collectively referred to
herein as the “2009 Performance Thresholds”); and


 
 

--------------------------------------------------------------------------------

 
 
2. Except as specifically amended hereby, the Securities Escrow Agreement shall
continue in full force and effect and the parties hereby reaffirm the same.
 
3. This Amendment shall be construed in accordance with and governed by the
internal laws of the State of New York.
 
4. This Amendment is entered into pursuant to Section 4.7 of the Securities
Escrow Agreement, which allows the parties to amend the Securities Escrow
Agreement if such amendment is signed by the Company, the Purchaser
Representative, the Principal Stockholder and the Escrow Agent.
 
5. This Amendment may be signed in any number of counterparts, each of which
shall be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument.  A facsimile signature shall be deemed to be an
original signature for purposes of this Supplement.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO THE SUPPLEMENT TO SECURITIES ESCROW AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Supplement  as of
the day and year first above written.
 


QKL STORES, INC.


By:
 /s/ Zhuangyi Wang
 

Name: Zhuangyi Wang
Title:   Chief Executive Officer and President
 
PURCHASER REPRESENTATIVE:


VISION OPPORUNITY CHINA LP
 


By:
 /s/ Adam Benowitz
 

Name: Adam Benowitz
Title:   Authorized Signatory


ESCROW AGENT:
 
LOEB & LOEB, LLP


By:
 /s/ Eric Doering
 

Name: Eric Doering
Title:   Partner


PRINCIPAL STOCKHOLDER:
 


By:
 /s/ Zhuangyi Wang
 

Name: Winning State Investment Limited
Authorized Signatory: Zhuangyi Wang
 
 
3

--------------------------------------------------------------------------------

 

